DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-9 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, disclose or suggest in an injection molding system the feature of.  “... a first slide table on which the tray is configured to be placed in a first direction and which is slidable relative to the casing in a second direction intersecting with the first direction, 
	and a second slide table on which the tray is configured to be placed in the first direction and which is slidable relative to the casing in a third direction intersecting with the first direction and the second direction, the controller controlling being configured to control the first slide table with the tray placed thereon to slide with the tray in the second direction from an inside position where the tray and 
	the first slide slidable table are positioned inside the casing to an ejection position where the tray and the first slide slidable table are positioned outside the casing, and the tray is taken out from outside of the casing, the controller being configured to control the first and second slide tables such that the tray moves in the second direction and the third direction, to move the tray to the ejection position...”. See Fig. 5 below:



			
    PNG
    media_image1.png
    809
    707
    media_image1.png
    Greyscale

	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, Kotitschke (US 2014/0035199), discloses a moving mechanism (conveying tool) for an injection molding unit slide table with slidable movements from the inside of a casing having a tray or carrier (paragraphs [0004]-[0006]), however, there is no finished molded product being carried on the slide table for inspection and ejection but, instead, at least one first and second mold halves that are manipulated within a molding device itself. See Figs. 3A, 3B and 3E below:

    PNG
    media_image2.png
    122
    141
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    124
    139
    media_image3.png
    Greyscale

			
    PNG
    media_image4.png
    133
    134
    media_image4.png
    Greyscale


	Other prior art investigated with these slide plate/tray features includes Laghi (US 4,402,657) which discloses a movable mechanism or “shuttle plate” (abs) which similar to Kotitschke, moves mold cavities during formation of a molded part during its  formation (Col. 3 ll.7-9 runnerless injection), and Nishida (US 2013/0101740), which uses a first and a second conveying device but these also are on parts being manufactured.  As in Kotitschke, there is no discussion of inspection or ejection of a finished molded part.
	The closest prior art from the standpoint of prior art discloses an entire inspection molding system incorporated devices including an injection molding machine, a casing , a dryer and moving mechanisms with controller configured to control the moving mechanisms during molding were searched and investigated, however, while there was disclosure of the comprised components or features these systems, none were found that disclosed the moving mechanism having features with  first and second slide tables with a tray for a placed molded product. These included Yoda (US 6,322,343) and Yoshioka (US 2016/0311143) and Hanaoka (US 2012/0030961) which taught arrangements of components of injection molding systems within casings with robotic systems, none taught a moving mechanism with a first and second slide plate configured to carry trays with finished  molded products for inspection and ejection. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712